Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 2, 2019

                                            No. 04-18-00914-CV

                                  IN RE Allison NAIL a/k/a Allie Nail

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       Relator filed a motion to dismiss her petition for writ of mandamus. We grant the motion
and dismiss the petition for writ of mandamus. This court’s opinion will issue at a later date.

           It is so ORDERED on January 2, 2019.




                                                             _________________________________
                                                             Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of January, 2019.



                                                             ___________________________________
                                                             Keith E. Hottle
                                                             Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI16905, styled Nicholas Ortega and Demi Ortega f/k/a Demi Myler
v. Allison Nail a/k/a Allie Nail, pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable
Michael E. Mery presiding.